Title: [Diary entry: 3 November 1788]
From: Washington, George
To: 

Monday 3d. Thermometer at 50 in the Morning—70 at Noon And 70 at Night. A thick fog untill 8 or 9 Oclock—Clear, calm & exceedingly pleasant afterwards. Remained at home all day. Colo. Fitzgerald & Doctr. Craik came down to dinner—& with the copy of an address (which the Citizens of Alexandria meant to present to the Minister) waited on him to know when he would receive it. Mr. Lear went to Alexandria to invite some of the Gentlemen and Ladies of the Town to dine with the Count & Marchioness here to morrow.